DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, Species 1 (claims 1-3, 5-6, 8-12, and 16) in the reply filed on April 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 12 is objected to because of the following informality (i.e. a claim cannot depend on itself):
In claim 12, line 1: change “claim 12” to - - claim 11 - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oku et al. (US 10,079,201 B1, hereinafter ‘Oku’) in view of Nakagawa et al. (JP 2003-152228 A, cited on applicant’s IDS, hereinafter ‘Nakagawa’).
As to claim 1, Oku teaches a light emitting diode (LED) holder (see figures 9A-9D), which comprises an insulating carrier and a lead frame fixed with the insulating carrier, 
wherein the insulating carrier (i.e. resin package 80) comprises a first sidewall (inside wall from 80f), a second sidewall (inside wall from 80e) and a partition portion (between 210 and 220, in figure 9C), the first sidewall is opposite to the second sidewall, the partition portion is positioned between the first sidewall and the second sidewall, the first sidewall has a sloped first inner side surface, and the second sidewall has a sloped second inner side surface (sloped inner sidewalls, see figures 9C and 9D); 
wherein the lead frame comprises a first electrode (210) and a second electrode (220), the first electrode and the second electrode are positioned at two opposite sides of the partition portion (shown clearly in figure 9A and 9C) and are insulated from each other by the partition portion, the first electrode (210) comprises a first bottom portion and a first wing portion (raised portion 28) connected to the first bottom portion, the first bottom portion is adjacent to the partition portion of the insulating carrier, the first wing portion extends from the first bottom portion and bends towards the first inner side surface, the second electrode (220) comprises a second bottom portion and a second wing portion (raised portion 28a) connected to the second bottom portion, the second 
Oku does not teach the first and second electrode locate on the first and second inner side surfaces.
However, Nakagawa teach a related LED holder wherein the lead frame has wing portions that bend upward and locate on the inner side surfaces of the insulating carrier.  See for example figure 1.
It would have been obvious to a person of ordinary skill in the art, at the time of filing of the applicant’s invention, to modify the LED holder of Oku with a lead frame design as taught by Nakagawa, so as to increase the brightness efficiency and heat dissipation capability of the LED module.  Nakagawa teaches integrating the upwardly-bent portions of the LED module to be formed integral with the lead frame.

As to claim 2, Oku teaches the insulating carrier further comprises a third sidewall (inside wall from 80d) and a fourth sidewall (inside wall from 80c) opposite to the third sidewall, the third sidewall has a sloped third inner side surface, the fourth sidewall has a sloped fourth inner side surface (third and fourth inner sidewalls are sloped, see figure 9D); 
the first sidewall, the third sidewall, the second sidewall and the fourth sidewall are sequentially connected in that order (see figure 9A).

claim 9, Nakagawa teaches an inclination angle of 45 degrees to 88 degrees, and preferably 60 degrees to 80 degrees.  The inclination angle as measured from the outside, would give the claimed intersection angle, when subtracting from 180 degrees.  Thus, Nakagawa also teaches intersection angles of 92 degrees to 135 degrees, and preferably 100 degrees to 120 degrees.  Therefore, Nakagawa teaches “an intersection angle between the first bottom portion and the first wing portion is in a range of 93-120 degrees, and an intersection angle between the second bottom portion and the second wing portion is in a range of 93-120 degrees”.  It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify the device of Oku with angles of inclination/intersection as taught by Nakagawa, so as to improve the brightness of the LED device.
 
As to claim 16, Oku teaches a LED module (see figures 9A-9D), which comprises an insulating carrier, a lead frame and a LED chip, and the lead frame is fixed with the insulating carrier; 
wherein the insulating carrier (i.e. resin package 80) comprises a first sidewall (inside wall from 80f), a second sidewall (inside wall from 80e) and a partition portion (between 210 and 220, in figure 9C), the first sidewall is opposite to the second sidewall, the partition portion is positioned between the first sidewall and the second sidewall, the first sidewall has a sloped first inner side surface, and the second sidewall has a sloped second inner side surface (sloped inner sidewalls, see figures 9C and 9D); 

Oku does not teach the first and second electrode locate on the first and second inner side surfaces.
However, Nakagawa teach a related LED holder wherein the lead frame has wing portions that bend upward and locate on the inner side surfaces of the insulating carrier.  See for example figure 1.
It would have been obvious to a person of ordinary skill in the art, at the time of filing of the applicant’s invention, to modify the LED holder of Oku with a lead frame design as taught by Nakagawa, so as to increase the brightness efficiency and heat .

Allowable Subject Matter
Claims 3, 5, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 6, 11, and 12 are also objected to, as being dependent upon an objected claim.)

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812